Electronically Filed
                                                      Supreme Court
                                                      26517
                                                      10-JAN-2011
                                                      01:54 PM



                            NO. 26517


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                   RONALD G.S. AU, Respondent.


----------------------------------------------------------------

     In re Application for Reinstatement of RONALD G.S. AU,

                           Petitioner.



         (ODC 95-242-4701, ODC 97-213-5407, 98-064-5555)


             ORDER DENYING PETITION FOR REINSTATEMENT

              (By: Recktenwald, C.J., Nakayama, J.,

      Circuit Judge Crandall in place of Acoba, J., recused,

       Circuit Judge Trader in place of Duffy, J., recused,

    and Circuit Judge McKenna, assigned by reason of vacancy)


          Upon consideration of the “Disciplinary Board’s Report

and Recommendation Denying Reinstatement of Ronald G.S. Au to the

Practice of Law,” the record, and the briefs of the parties, it

appears that Petitioner Au was suspended from the practice of law

for 5 years, effective July 22, 2005.    It further appears that

during the period of suspension, Petitioner Au represented

himself and a company, Gourmet Delite, Inc., in arbitrating

issues concerning a business lease, a violation of Rule 2.17(a)

of the Rules of the Supreme Court of the State of Hawai'i.
Petitioner Au was entitled to represent himself in the
arbitration, but he could not represent Gourmet Delite, Inc.       See
Oahu Plumbing v. Kona Construction, Inc., 60 Haw. 372, 590 P.2d
570 (1979) and ODC v. Gould, 119 Hawai'i 265, 195 P.3d 1197
(2008).   Petitioner Au’s arguments that his representation of
Gourmet Delite, Inc. was authorized by HRS chapter 658A are
without merit.   In light of Petitioner Au’s practice while
suspended, we see no need to address in detail the other points
raised by him, and merely note we find them without merit.    In
light of the above,
           IT IS HEREBY ORDERED that Petitioner Au’s Petition for

Reinstatement is denied.

           IT IS FURTHER ORDERED that Petitioner Au may not seek

reinstatement before December 31, 2012. 

           DATED: Honolulu, Hawai'i, January 10, 2011.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Virginia L. Crandall

                               /s/ Rom A. Trader

                               /s/ Sabrina S. McKenna





                                 2